                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MAXINE PATRICIA BROWN PIPPEN,                      )
and MICHAEL J. PIPPEN,                             )
                                                   )
                      Plaintiffs,                  )
                                                   )
                      v.                           )             1:19CV891
                                                   )
ANTIONETTE NICOLE BROWN                            )
SLAUGHTER; KATRINA LAVERNE                         )
BROWN HARRISON; EVELYN DELAINE                     )
BROWN JONES; MARCIA LATANZA                        )
BROWN; D. TYLER NABORS; JAMES R.                   )
HARRELL; CRUMLEY ROBERTS, LLP;                     )
ROBERT D. DOUGLASS, III; THE                       )
TRUSTEES OF GUILFORD TECHNICAL                     )
COMMUNITY COLLEGE; BRENNA M.                       )
RAGGHIANTI; JOHN CRAIG, III;                       )
LISA JOHNSON-TONKINS; and HAGAN                    )
GARRETT, PLLC,                                     )
                                                   )
                      Defendants.                  )


                      MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       This suit relates to a partition action initiated more than three years ago in Guilford

County Superior Court. Having lost in state court, Plaintiffs now ask this Court, in essence,

to review and reject the state court’s orders. (See, e.g., ECF No. 18 at 39.) Under the Rooker-

Feldman doctrine, however, federal district courts may not exercise de facto appellate

jurisdiction over state court judgments. Accordingly, this Court is without subject-matter

jurisdiction, and this action must be dismissed.




      Case 1:19-cv-00891-LCB-LPA Document 55 Filed 04/30/20 Page 1 of 12
        Further, as detailed below, Plaintiffs have an extensive history of making repetitive and

frivolous filings, of which the instant suit is but the latest example. Earlier warnings and

sanctions have not deterred them from continuing with a vexatious litigation strategy. Thus,

in addition to dismissing this case with prejudice, the Court will order Plaintiffs to pay

Defendants’ attorneys’ fees and costs. The Court will also impose a prefiling injunction

(gatekeeping order) against Plaintiffs—who, save for a brief stint in 2017, have appeared pro se

in this case and the underlying state-court proceedings—requiring that any subsequent filings

in this or a related matter be certified by an attorney as being in compliance with Federal Rule

of Civil Procedure 11.

I.      BACKGROUND

        Rosa Mae and Raymond E. Brown owned a single-family house on a small plot of land

in Greensboro. (Id. at 8.) When they died, the property passed to their five daughters as

tenants in common. (See id.; ECF 4-1 at 2.) Four of the children—Defendants Slaughter,

Harrison, Jones, and Brown (collectively, the “Petitioners”)—wanted to sell the property. The

other—Plaintiff Maxine Pippen (“Mrs. Pippen”)—did not.

        In April 2016, the Petitioners filed a petition in Guilford County Superior Court to sell

the property and divide the proceeds among the five heirs.1 (See ECF No. 4-1 at 2.) Mrs.

Pippen opposed the sale, contending that the property should instead be partitioned in kind.

(ECF No. 18 at 10.) After hearing the parties, the Clerk of Superior Court ordered on August




1
  Much of this procedural history is recounted in the Superior Court’s January 3, 2018 and May 8,
2019 orders, (see ECF Nos. 4-1; 4-2), of which this Court takes judicial notice. See Witthohn v. Fed. Ins.
Co., 164 F. App’x 395, 397 (4th Cir. 2006) (per curiam) (stating that a district court “may clearly take
judicial notice” of public records, including state court proceedings).


                                                    2

      Case 1:19-cv-00891-LCB-LPA Document 55 Filed 04/30/20 Page 2 of 12
30, 2016 that the property be sold and appointed a commissioner to oversee the sale. (See

ECF No. 4-1 at 3.)

        Dissatisfied with that result, Mrs. Pippen commenced a multi-year effort to prevent the

sale. She started by sending an informal letter and memorandum objecting to the initial sale

order; those were rejected by the Clerk, who again ordered that the property be sold on March

8, 2017. (See id. at 3.) Mrs. Pippen then retained counsel and filed an appeal, arguing that N.C.

Gen. Stat. § 46-22 (the statute governing partition sales) was unconstitutional and that she was

entitled to have a jury decide whether the property should be partitioned or sold. (Id.) The

Superior Court denied her appeal on June 16, 2017 and affirmed the Clerk’s previous orders.

(Id.)

        Sometime that summer, it became clear that Mrs. Pippen’s husband, Plaintiff Michael

Pippen (“Mr. Pippen”), possessed a contingent marital interest in the property; his

involvement was therefore required to proceed with any sale. Accordingly, on September 15,

2017, the Petitioners moved to amend their petition to include Mr. Pippen as a party. (Id. at

3–4.) When the motion to amend was granted on October 9, 2017, the Pippens filed a wave

of new appeals—by this Court’s count, five within a five-week period. (Id. at 4.) Those appeals

were heard in January 2018 and, as before, all were denied. (Id.) Further, in light of their

“persistent filings of motions and appeals asserting essentially the same positions,” the

Superior Court warned the Pippens “that if their litigation tactics going forward continue[d]

in the vein they ha[d] used to date, the authority to limit their access may well be exercised,

and sanctions could also be imposed.” (ECF No. 4-2 at 4–5.)




                                               3

        Case 1:19-cv-00891-LCB-LPA Document 55 Filed 04/30/20 Page 3 of 12
       Once Mr. Pippen had been added as a party, the Clerk presided over a new partition

hearing in February 2018 and, thereafter, ordered again that the property be sold. (ECF No.

4-1 at 4.) Perhaps predictably, the Pippens responded by filing three separate appeals of that

order within eight days. (Id. at 4–5.) Then, on March 20, 2018, the Pippens each filed

additional motions for relief that were “nearly identical” to the first appeal filed by Mrs.

Pippen—and denied by the Superior Court—more than a year prior. (Id. at 5.)

       As their own appeals were pending, the Pippens attempted to remove the partition

action to this Court. Finding no objectively reasonable basis for removal, however, this Court

remanded and ordered the Pippens to pay $2,000 in attorneys’ fees. See Slaughter v. Pippen, No.

1:18CV237, 2019 WL 1099709, at *3 (M.D.N.C. Mar. 8, 2019). In so doing, this Court

cautioned the Pippens about “the consequences of their litigation strategy” and admonished

them for their persistent use of meritless filings. See id.

       On remand, the Pippens continued to generate a “continuous cycle of meritless and

frivolous appeals”—for example, by filing five separate appeals or amendments between

March 29 and April 24, 2019 alone. (ECF No. 4-1 at 6–7.) Based on this behavior, the

Superior Court ordered the Pippens to pay $5,000 to the Petitioners and, as a further sanction,

imposed a gatekeeping order requiring that any subsequent filings be certified as nonfrivolous

by a licensed attorney. (See id. at 9.)

       On July 15, 2019, Defendant Guilford Technical Community College (“GTCC”)

contracted to purchase the property from the court-appointed commissioner at a private sale.

(ECF No. 4-3 at 2–3.) The Clerk issued a confirmation order formalizing the sale on

September 16, 2019—three and a half years after the Petitioners filed their initial petition. (Id.)



                                                 4

      Case 1:19-cv-00891-LCB-LPA Document 55 Filed 04/30/20 Page 4 of 12
       In yet another attempt to frustrate the sale, however, the Pippens initiated the instant

action, naming as defendants the Petitioners and their attorneys, the commissioner who

oversaw the sale, the trustees of GTCC, the clerk who confirmed the sale, and the judge who

entered the monetary sanctions and gatekeeping order against them. The Pippens are

proceeding pro se, and the allegations in their first amended complaint are admittedly difficult

to follow. (See ECF No. 18.) However, it is clear that the “claims” made therein are simply

recycled versions of the same arguments made by the Pippens in the state court proceedings:

       (1) that the partition action should have been decided by a jury, (id. at 12);

       (2) that N.C. Gen. Stat. § 46-22 is unconstitutional, (id. at 27);

       (3) that the partition action should have been transferred to a three-judge panel
           in Wake County Superior Court, (id. at 13–14); and

       (4) that the Clerk’s sale orders were otherwise defective, either because all
           necessary parties had not been joined or the Clerk failed to make certain
           formal findings of fact, (id. at 15–17).

Furthermore, it is obvious that the Pippens’ goal in filing this federal action is to somehow

undo the Superior Court judgments authorizing the property sale and censuring their chosen

litigation tactics. In their prayer for relief, they ask this court to enjoin no less than five

different Superior Court orders. (See id. at 39.)

       With the foregoing in mind, seven motions are before the Court for consideration.

Defendants move for dismissal, for attorneys’ fees, and for a gatekeeping order similar to that

already issued in state court. (See ECF Nos. 4; 11; 15; 20; 28; 30.) The Pippens, for their part,

move to file a second amended complaint. (ECF No. 45.)




                                                5

      Case 1:19-cv-00891-LCB-LPA Document 55 Filed 04/30/20 Page 5 of 12
II.    DISCUSSION

       Defendants provide this Court substantial authority to dismiss Plaintiffs’ action. First

and foremost, under the Rooker-Feldman doctrine, the Court lacks subject-matter jurisdiction

over this matter. As a general rule, federal district courts are precluded “from exercising what

would be, in substance, appellate jurisdiction over final state-court judgments.” See Hulsey v.

Cisa, 947 F.3d 246, 250 (4th Cir. 2020). The Rooker-Feldman doctrine effectuates that rule by

barring federal courts from entertaining “cases brought by state-court losers . . . inviting district

court review and rejection of [the state court’s] judgments.” Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005). Although the reach of the doctrine is “narrow,” see id.,

the case at hand falls squarely within its scope: the Pippens, having unsuccessfully opposed

the sale of the property, seek nothing more than review and rejection of the state court’s orders

that the property be sold. Thus, this Court is without subject-matter jurisdiction, and the

Pippens’ action must be dismissed.2

       Congress has carefully allocated subject-matter jurisdiction among the Supreme Court

and the lower federal courts. District courts, for example, have broad original jurisdiction

over actions involving federal questions, see 28 U.S.C. § 1331, and those in which the parties

hail from different states, see id. § 1332(a). However, “only the Supreme Court possesses the

authority to exercise appellate jurisdiction over state-court judgments.” Hulsey, 947 F.3d at


2
   As it is without subject-matter jurisdiction, the Court need not reach Defendants additional
arguments for dismissal. See Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 196 (4th Cir. 2002). However,
those arguments appear to have merit as well. For example, because Plaintiffs had a full and fair
opportunity to litigate—and did in fact litigate—the very same issues and legal arguments raised in
their amended complaint to final judgment in state court, (see, e.g., ECF No. 18 at 14, 18–19, 26, 32),
this action is almost assuredly barred by principles of issue or claim preclusion under North Carolina
law, see generally Whitacre P’ship v. Biosignia, Inc., 591 S.E.2d 870, 880 (N.C. 2004).



                                                  6

      Case 1:19-cv-00891-LCB-LPA Document 55 Filed 04/30/20 Page 6 of 12
249; 28 U.S.C § 1257(a). While Congress could empower district courts to “oversee” certain

state-court proceedings—as it has, for instance, with federal habeas review, see 28 U.S.C. §

2254(a)—it has thus far chosen not to confer a general power to modify or reverse state-court

judgments. See Thana v. Bd. of License Comm’rs, 827 F.3d 314, 319 (4th Cir. 2016) (citing Exxon,

554 U.S. at 292 n.8). For the time being, that power is “lodged . . . exclusively in [the Supreme

Court].” See Exxon, 554 U.S. at 283.

       The Rooker-Feldman doctrine is named for the only two Supreme Court cases

“appl[ying] these principles to foreclose district court jurisdiction over suits that were, in

essence, appeals from state-court judgments: Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923),

and D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).” Hulsey, 947 F.3d at 249–50. In

Rooker, the plaintiffs, having lost in state court, asked a federal district court to declare that the

state-court judgment was unconstitutional and, therefore, “null and void.” See 263 U.S. at

414–15. Likewise, in Feldman, parties who were unsuccessful in the District of Columbia Court

of Appeals brought a federal action against that very court, alleging that the court’s judgment

violated federal law and seeking to enjoin it. See 460 U.S. at 468–69. In both cases, the

complaints “essentially invited federal courts of first instance to review and reverse

unfavorable state-court judgments”—in other words, to exercise appellate jurisdiction that

had not been allocated to them by Congress. See Exxon, 554 U.S. at 283. The Supreme Court

held that such suits were “out of bounds, i.e., properly dismissed for want of subject-matter

jurisdiction.” See id. at 284.

       In recent years, the Supreme Court has clarified that the applicability of Rooker-Feldman

is limited to scenarios in which a plaintiff, having lost in state court before filing their federal



                                                  7

      Case 1:19-cv-00891-LCB-LPA Document 55 Filed 04/30/20 Page 7 of 12
action, seeks to collaterally attack that unfavorable judgment. See, e.g., Skinner v. Switzer, 562

U.S. 521, 531 (2011) (citing Exxon, 554 U.S. at 284). Accordingly, “[i]f a federal plaintiff

presents some independent claim, albeit one that denies a legal conclusion that a state court has

reached in a case to which he was a party,” then Rooker-Feldman presents no jurisdictional bar

(though state preclusion rules may still be decisive). See Exxon, 554 U.S. at 283 (emphasis

added) (quotations omitted); Vicks v. Ocwen Loan Servicing, LLC, 676 F. App’x 167, 168 (4th

Cir. 2017) (per curiam) (“Under [Rooker-Feldman], federal courts may entertain claims

previously examined by a state court, so long as those claims do not seek review of the state

court decision itself.”).

        There does not appear to be any such “independent claim” here.3 Rather, the Pippens

are “seek[ing] to overturn [the] state-court judgment[s] by reiterating the same arguments

[they] pursued in the state court.” Hulsey, 947 F.3d at 252 (citing Feldman, 460 U.S. at 482

n.16). “That [they] cannot do.” See Chien v. Grogan, 710 F. App’x 600 (4th Cir. 2018) (per

curiam).




3
  The closest thing to an “independent claim” comes at the end of the Pippens’ prayer for relief, in
which they ask this Court to “Enjoin Clerk of Superior Court enforcement of N.C. Gen. Stat[. §] 46-
22 or any subsequent Partition Statute until such time it[s] procedures provide trial by Jury.” (ECF
No. 18 at 39.) This could be understood as a “general attack on the constitutionality” of North
Carolina’s partition rules, which would not be barred by Rooker-Feldman. See Feldman, 460 U.S. at 487.
Elsewhere in the amended complaint, however, the Pippens appear to limit this claim to the Superior
Court’s specific application of § 46-22 in their particular case. (See, e.g., ECF No. 18 at 9.) Regardless,
to the extent the Pippens mean to challenge the general validity of § 46-22 under the North Carolina
and/or federal constitutions, that claim fails as a matter of law. See Brown v. Boger, 139 S.E.2d 577, 582
(N.C. 1965) (“Whether land should be divided in kind or sold for partition is a . . . decision of the
clerk of superior court, subject to review by the judge on appeal; it is not an issue . . . for a jury.”);
Walker v. Sauvinet, 92 U.S. 90, 92 (1875) (holding that the Seventh Amendment’s civil jury guarantees
do not apply to state-court proceedings).


                                                    8

      Case 1:19-cv-00891-LCB-LPA Document 55 Filed 04/30/20 Page 8 of 12
       Nor can the Pippens save their suit by further amending their complaint. The proposed

second amended complaint is substantively similar to the first amended complaint and does

nothing to remedy its jurisdictional defects. (See ECF 45-1 (adding length by recounting

additional state-court procedural history, but maintaining the same arguments and relief

sought).) Thus, like its precursors, the proposed second amended complaint would be barred

by Rooker-Feldman and would be unlikely to survive a motion to dismiss. See Perkins v. United

States, 55 F.3d 910, 917 (4th Cir. 1995).

       In sum, this Court concludes that it lacks subject-matter jurisdiction over this action

under the Rooker-Feldman doctrine. The proposed second amended complaint would be

subject to dismissal for the same reason. Accordingly, Defendants’ motions to dismiss will be

granted, and the Pippens’ motion to file a second amended complaint will be denied.

III.   SANCTIONS

       Defendants contend that the Pippens should be sanctioned for filing this action with

“the improper purpose of harassing the [D]efendants and causing them to incur needless

expense.” (See, e.g. ECF No. 5 at 10.) As detailed above, virtually every motion and appeal

that the Pippens have made over the last three-plus years has been denied. They have been

explicitly warned about frivolous and repetitive filings three times. They have been monetarily

sanctioned twice—including once by this Court—and have been enjoined from filing anything

further in state court without first seeking the approval of a licensed attorney. After all that,

they once again came to federal court—in practical, if not technical defiance of the state-court

gatekeeping order—and filed this pro se action, only to regurgitate arguments that had been




                                               9

       Case 1:19-cv-00891-LCB-LPA Document 55 Filed 04/30/20 Page 9 of 12
previously rejected. In light of this behavior, the Court finds that further sanctions are

warranted.4

        Pursuant to Rule 11, the Court may impose sanctions in order to deter abusive litigation

tactics. See Fed. R. Civ. P. 11(b)–(c) (“[T]he court may impose an appropriate sanction” on a

party whose filings are intended to “harass, cause unnecessary delay, or needlessly increase the

cost of litigation.”). The Court also has the inherent authority to “fashion an appropriate

sanction for conduct which abuses the judicial process.” Chambers v. NASCO, Inc., 501 U.S.

32, 44–45 (1991). Further, the All Writs Act, 28 U.S.C. § 1651(a), authorizes judges to restrict

access to federal courts by “vexatious and repetitive litigants” by imposing prefiling injunctions

upon them, although the “use of such measures against a pro se plaintiff should be approached

with particular caution and should remain very much the exception to the general rule of free

access to the courts.” Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812, 817–18 (4th Cir. 2004)

(quotations omitted).

        Defendants have formally moved for both monetary sanctions, in the form of

attorneys’ fees and costs, as well as a prefiling injunction resembling the gatekeeping order

already imposed on the Pippens in state court. (See, e.g., ECF Nos. 4 at 3; 20 at 3.) The Court

agrees that both sanctions are appropriate here. Rather than defend their behavior, the

Pippens appear to argue, without any real justification, that certain Defendants should be



4
  This Court may order sanctions even though it has determined that subject-matter jurisdiction over
the instant complaint is lacking. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 396 (1990) (“[T]he
imposition of costs, attorney’s fees, [or] a Rule 11 sanction is not a judgment on the merits of an
action. Rather, it requires the determination of a collateral issue: whether the attorney has abused the
judicial process, and, if so, what sanction would be appropriate.”); see also Willy v. Coastal Corp., 503
U.S. 131, 138 (1992) (confirming that a sanctions order “does not raise the issue of a district court
adjudicating the merits of a ‘case or controversy’ over which it lacks jurisdiction”).


                                                   10

      Case 1:19-cv-00891-LCB-LPA Document 55 Filed 04/30/20 Page 10 of 12
sanctioned for “meritless and frivolous” filings, rather than themselves; exactly the kind of

problematic, unsupported assertions they have made all along. (See e.g., ECF Nos. 9 at 4; 33

at 7; 35 at 6; 39 at 2.)

        As to attorneys’ fees and costs: Defendants have requested an opportunity to provide

the Court with information regarding the resources they have expended in defending this

action. (See, e.g., ECF No. 5 at 10 n.2.) The Court will allow Defendants fourteen (14) days

to file such information and, after considering it, separately order the Pippens to pay

Defendants a specified amount.

        As to the prefiling injunction: in determining whether a prefiling injunction is

warranted, a district court must consider all relevant circumstances, including:

        (1) the party’s history of litigation, in particularly whether he has filed vexatious,
        harassing, or duplicative lawsuits; (2) whether the party had a good faith basis
        for pursuing the litigation, or simply intended to harass; (3) the extent of the
        burden on the courts and other parties resulting from the party’s filings; and (4)
        the adequacy of alternative sanctions.

Cromer, 390 F.3d at 818. The Court has considered each of the above enumerated factors and

finds that a prefiling injunction is both a suitable and necessary sanction—the Pippens have

an extensive history of making vexatious and duplicative filings in both state and federal court;

the instant suit is a continuation of that behavior, which has resulted in significant cost and

delay to Defendants and unnecessarily burdened this Court’s docket; and alternative sanctions

have, thus far, proven inadequate. The Court will therefore enjoin the Pippens from making

any future filings in federal court related to this action, the real property at issue, or any

corresponding litigation arising out of substantially similar subject matter unless certified by

an authorized attorney as being in compliance with Rule 11.



                                                 11

      Case 1:19-cv-00891-LCB-LPA Document 55 Filed 04/30/20 Page 11 of 12
       Finally, because the Pippens have demonstrated a continued propensity to pursue an

improper litigation strategy, this Court issues the following express warning: failure to comply

with this Court’s orders will result in additional sanctions.

       For the reasons stated herein, the Court enters the following:

                                            ORDER

       IT IS THEREFORE ORDERED that Defendants’ Motions to Dismiss and for

Sanctions, (ECF Nos. 4; 11; 15; 20; 28; 30), are GRANTED.                This action is hereby

DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiffs’ Motion to File Second Amended

Complaint, (ECF No. 45), is DENIED.

       IT IS FURTHER ORDERED that Plaintiffs are directed to pay Defendants’ attorneys’

costs and fees associated with this action, in an amount to be specified by the Court in a

subsequent Order. Defendants shall submit to the Court information regarding their legal

expenditures within fourteen (14) days.

       IT IS FURTHER ORDERED that a Prefiling Injunction (Gatekeeping Order) is

imposed against Plaintiffs Maxine Patricia Brown Pippen and Michael J. Pippen as follows:

       (1) Any future filings in federal court related to this action, the real property at issue,
           or any corresponding litigation arising out of substantially similar subject matter
           must be certified by an authorized attorney who either: (a) has agreed to undertake
           representation of Mr. and/or Mrs. Pippen; or (b) has agreed that the proposed
           motion, pleading, or other filing has merit and is in compliance with Federal Rule
           of Civil Procedure 11.

       (2) This order and injunction do not apply to the filing of timely notices of appeal from
           this Court to the Fourth Circuit Court of Appeals and filings solely in furtherance
           of such appeals for this case.

       This, the 30th day of April 2020.


                                             /s/Loretta C. Biggs
                                             United States District Judge

     Case 1:19-cv-00891-LCB-LPA Document 55 Filed 04/30/20 Page 12 of 12
